Title: To John Adams from Justus Henry Christian Helmuth, 20 June 1800
From: Helmuth, Justus Henry Christian
To: Adams, John



Dear Sir,
Philadelphia June 20th. 1800—

A Heart like your Excellency’s will forgive the Exertions of Humanity in others—being fully convinced of this I make bold to add to the enclosed Petition, that I have strictly examined the Petitioners and am fully perswaded that every item of it expresses the true sentiments of their Hearts—
All and every of them look upon your Excellency as a dear tender father, and they honor and love You as such.
I know I am a transgressor in doing what your Excellency so condescendingly & friendly forbid me to do when I had the Honor of seeing You last—but at the same time I know your Excellency will pardon me who never shall cease to love and honor in your Excellency the wise, the steady and real Father and Friend of our Country—I have the honor to be / with great respect, / Dear Sir, / Your very Humble / & most obd Servt—

J. Henry Ch. Helmuth